UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-7364


HERBERT   ALONZO   ROBINSON,   formerly   SCDC   #211603,   #143203,
#27925,

                        Plaintiff – Appellant,

           v.

GINA JARRELL, Nurse, all in their individual capacities;
ROSITA   R.  THOMAS,   Nurse,  all   in  their  individual
capacities; PAMELA C. DERRICK, Nurse, all in their
individual capacities; MR. ROWE, Commissary Personnel, all
in their individual capacities; JOHN AND JANE DOES, all in
their individual capacities,

                        Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(8:13-cv-02321-RBH)


Submitted:   January 15, 2015                Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herbert Alonzo Robinson, Appellant Pro Se. Trey M. Nicolette,
Michael Charles Tanner, MICHAEL C. TANNER LAW OFFICE, Bamberg,
South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Herbert Alonzo Robinson appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                                 We

have     reviewed       the        record    and    find        no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.         Robinson       v.    Jarrell,       No.    8:13-cv-02321-RBH        (D.S.C.

Aug. 20,    2014).        We       dispense    with      oral    argument    because     the

facts    and    legal     contentions         are   adequately        presented     in   the

materials      before     this       court    and   argument         would   not   aid   the

decisional process.



                                                                                   AFFIRMED




                                               3